DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 9,593,932 to Sieg.
As to claim 1, Sieg teaches a control device for a vehicle having an automatically opening and/or automatically closing lid and having at least one operating switch arranged in the vicinity of the lid(col. 5: lines 25-34), comprising: a programmable electronic controller, wherein the operating switch is operable arbitrarily contactlessly in a form of a proximity sensor, when the operating switch has been operated, an operator request signal is generated that is an input signal for the controller, and the controller is configured such that: defined environmental conditions are evaluable to detect a risk of salt and moisture, and if there is a risk of salt and moisture, an appropriate adaptation is performed for evaluation of the operator request signal(col. 5: lines 25-34, col. 7: lines 29-48 wherein apparatus and method are taught to use a proximity sensor to detect the environmental conditions such as salt and dirt to control the opening and closing of the vehicle lid).  
As to claim 5, Sieg teaches the control device according to claim 1, wherein the adaptation for evaluation of the operator request signal is performable in the form of a selection of a specific parameter set for the proximity sensor(col. 1: lines 13-35).


Allowable Subject Matter
5. 	Claims 2-4, 6-7 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 9,354,035 to Sieg discloses a control system for a vehicle lid opening/closing.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846